Title: To Thomas Jefferson from Joel Barlow, 5 July 1806
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir.
                            
                            Phila. 5 July. 1806
                        
                        It has not hitherto been in my power to come to Washington as I intended this summer, to recieve such papers
                            as you intend to put into my hands relative to the history in question.—If you can let me known by the return of post that
                            I shall find you there, & that I can have a little time to confer with you previous to your summer retreat, I will then
                            take a run there immediately. 
                  Yr. obet. & obliged sert.
                        
                            Joel Barlow
                            
                        
                    